In an action to recover damages for personal injuries, the third-party defendants appeal from an order of the Supreme Court, Queens County (Schulman, J), dated November 3, 2003, which denied their motion for summary judgment dismissing the third-party complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the third-party complaint is dismissed.
In support of their motion for summary judgment on the ground that the plaintiff did not suffer a “grave injury” within the meaning of Workers’ Compensation Law § 11, the appellants relied, inter alia, upon the plaintiff’s verified bill of particulars specifying the nature of his physical injuries, none of which constituted a “grave injury” within the meaning of the statute. In opposition, the defendants third-party plaintiffs submitted no evidence of any additional injuries. The Supreme Court denied the appellants’ motion on the ground that they *424failed to submit competent medical evidence, that the plaintiffs injuries do not rise to the level of grave injuries within the meaning of Workers’ Compensation Law § 11. We reverse.
The appellants, as movants for summary judgment, bore the burden of establishing their entitlement to judgment as a matter of law by submitting evidence in admissible form (see Fitzpatrick v Chase Manhattan Bank, 285 AD2d 487 [2001]), which may include a verified bill of particulars (see Aguirre v Castle Am. Constr., 307 AD2d 901 [2003]; Nasi v Giraudin, 162 AD2d 805 [1990]). Under the circumstances of this case, the plaintiffs verified bill of particulars established, prima facie, the appellants’ entitlement to judgment as a matter of law. In opposition, the respondents failed to raise a triable issue of fact. Ritter, J.P., Goldstein, Adams and Crane, JJ., concur.